Learned, P. J.,
(concurring.) It seems to me that, in addition to what is above said by my Brother Ingalls, there is another consideration. The question in this case was not whether or not a mortgage executed by Michael Byan was fraudulent as against his creditors. It was whether or not Michael Byan ever executed the mortgage; that is, the question was whether the mortgage was not a forgery. The complaint charged that the mortgage was a forgery. The referee so found. Bow, a forged mortgage is no mortgage. It is not an act of the mortgagor fraudulent as to his creditors, but it is not his act at all. Therefore the estate of Michael Byan (assuming the mortgage to be forged) descended to his heirs, or went to his devisees, just as if there were no such apparent mortgage on record. Creditors of Michael Byan must seek their relief against this land j ust as if no mortgage had ever been executed ; for, as they claim and as the referee found, no mortgage ever was executed by Michael. There is nothing to be set aside as fraudulent as against creditors. If it had been a mortgage of Michael fraudulent as to creditors, it would have been good as to his heirs arid devisees. As it was not a mortgage of Michael, it does not affect his heirs or devisees. The creditors, then, must seek their remedy as they would against any land of a deceased debtor descended to heirs, or devised to devisees, as the case might be. I do not say that one who has title to the land may not have a forged mortgage canceled as an apparent cloud. I only say that creditors of the deceased cannot proceed as if the forged mortgage were a genuine mortgage, only fraudulent as to them. Thus, if a judgment creditor, during Michael’s life, had brought an action to set aside this mortgage as fraudulent as against creditors, Michael’s answer would have been, “I never executed any such mortgage;” and that, if true, would have a complete answer to the action. So, too, if the pretended mortgage was a forgery, the act of 1858 would not apply, because the false instrument would not be an act done or transfer made in fraud of a creditor. Those words have a well-known meaning, and refer to acts done and transfer made by a debtor.